DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
            Applicant's arguments and amendments received 12/21/2020 have been fully considered.  With regard to 35 U.S.C. § 102 and 103, Applicant argues that the cited prior art does not disclose [see applicant argument pages 7-9]. This language corresponds to the newly amended language of claims 1, 11 and 17. 
            As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly ground rejection reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 9,699,437 B2 or D1. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter (See table below): 

Case No. 15/597,103
Patent No. 9,699,437 [D1]
1. (Currently Amended) a method of delivering content corresponding to a 360 degree scene, the method comprising: partitioning the 360 degree scene into a plurality of N scene portions; encoding each scene portion to generate a plurality of encoded versions of each scene portion; the encoded versions of each scene portion each having a different bit rate, determining a current viewing angle of a user, selecting at least two of the N scene portions to stream to a playback device corresponding to the user including a first scene portion corresponding to the current viewing angle of the user and a second scene portion directly adjacent to the first scene portion; selecting one of the encoded versions of the first scene portion and one of encoded versions of the second scene portion having a lower bit rate than the selected encoded version of the first scene portion
encode N different portions of a 360 degree scene to generate at least N different encoded portions of the 360 degree scene, at least one of said N different encoded portions of the 360 degree scene corresponding to a front portion of said 360 degree scene and another one of said N different encoded portions of the 360 degree scene corresponding to another portion of said 360 degree scene; storing, in a storage device, the N different encoded portions; receiving, at a content server, a request for content from a playback device corresponding to a user, said head mounted display; selecting, at the content server, which of said N different encoded portions to stream to the playback device corresponding to said user during a first time interval based on the request for content, a head of said user being directed in a first direction during the first time interval, the selected different encoded portions including a scene portion to which the head of the user is directed during the first time interval; and operating the content server to stream the selected encoded portions to the playback device.
2. The method of claim 1, wherein selecting which of said N different encoded portions to stream to a playback device corresponding to said user during a first time interval includes: selecting at least two different encoded portions of said 360 degree scene to be streamed to said user during said first time interval, said at least two different encoded portions including a scene portion to which the head of the user is directed 


3. (Currently Amended), a method of claim 1, wherein selecting one of the encoded versions of the first scene portion includes: determining a data rate available for streaming content to the user, and selecting one of the encoded versions of the second scene portion based on the data rate available for streaming content to the user 
3. The method of claim 2, wherein selecting which of said N different encoded portions to stream to a playback device corresponding to said user during a first time interval is based on the current viewing angle of said user and includes: determining a number of different encoded portions to stream based on a data rate available for streaming content to the user.
 

5. The method of claim 2, wherein selecting at least two different encoded portions of said 360 degree scene to be streamed to said user during said first time interval includes: selecting a first scene portion to which a current viewing angle of the user corresponds; and selecting a second scene portion which is directly adjacent said first scene portion.




.

Claims 6-10 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9, 699, 437 further in view of Jayaram et al. US 2014/0270684.
In regard to claim 6, D1 discloses a method of claim 1, however D1 fails to explicitly disclose but Hayaram discloses further comprising  periodically updating the playback device with a sufficient number of the N scene portions to allow the playback device to fully refresh the 360 degree scene by: identifying scene portions that have not been transmitted to the playback device during a refresh period (see refresh cycle is a periodic set of operations performed by the application at every refresh interval of the display..--paragraph 0038) and transmitting an updated version of the identified scene portions that were not transmitted to the playback device during the refresh period (see each refresh cycle, the application checks the current panoramic camera that needs to be displayed, and then checks for the time stamp to be displayed 110. Using these two pieces of information, the appropriate frame to be displayed is sought from the buffer in memory 112c..--paragraph 0038). 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hayaram into a system of D1 in order periodically updating the playback device, as a result if a problem existed during transmission the video frame at issue can be recovered.
 method of claim 6, furthermore, Jayaram discloses wherein the refresh period is different for different types of scene content (see frame information for appropriate frame to be displayed, considering different frames include different information..--paragraph 0038). 
In regards to claim 8, Banta, Major and Jayaram discloses a method of claim 7, furthermore, Jayaram discloses comprising: selecting the refresh period based on the type of scene content being provided (see frame information for refresh based on different type of frames includes different information…--paragraph 0038). 
In regards to claim 9, D1 and Jayarm discloses a method of claim 7, furthermore, Jayaram discloses wherein selecting refresh period based on the type of scene content being provided includes: selecting a longer refresh period when the scene content being provided corresponds to an outdoor sporting event than when the scene content corresponds to a concert (see For each refresh cycle, the application checks the current panoramic camera [panoramic camera can consider type of video scene] that needs to be displayed, and then checks for the time stamp to be displayed 110. Using these two pieces of information, the appropriate frame to be displayed is sought from the buffer in memory 112..--paragraph 0038). 
In regards to claim 10, D1 and Jayarm discloses a method of claim 6, furthermore, Jayaram discloses wherein portions of the scene which were updated between periodic updates are omitted from portions which are transmitted as part of the step of periodically updating the playback device (see paragraph 0038).
Claim 16 lists all similar elements of claim 6, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 16.


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 11, 13, 17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Banta et al. US 2013/0141523 further in view of Major et al. US 2013/0145415.

In regards to claim 1, Banta discloses a method of delivering content corresponding to a 360 degree scene, the method comprising: partitioning the 360 degree scene into a plurality of N scene portions (see a segment of the panoramic video image or streaming 360.degree. panoramic video and delivering a portion or segment video based on user looking [delivering a portion of video considered 360 degree video segmented before transporting]..—paragraphs 0014, 0022); encoding each scene portion to generate a plurality of encoded versions of each scene portion (see high definition video data may only be streamed to 80 degrees of the viewing area, leaving 280 degrees of video data to be streamed in a lower resolution. This reduction in resolution for selective parts of the video stream allows users to continue to experience high definition video at the most interesting area of the video, while also being able to freely navigate 360 degrees of video while consuming less network bandwidth..—paragraph 0029). 
 the encoded versions of each scene portion each having a different bit rate (see encoded media segments that represent different versions of a media content file encoded at a plurality of different bitrates..--paragraphs 0013-0014). 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Major into a system of Banta in order the encoded versions of each scene portion each having a different bit rate, as a result the device should be able to deliver digital media content in a reliable manner over managed or unmanaged networks under various degrees of congestion—see paragraph 0005.
Further, Banta discloses determining a current viewing angle of a user (see reduction in resolution for selective parts of the video stream allows users to continue to experience high definition video at the most interesting area [corresponds to the claimed invention current viewing angle] of the video..--paragraph 0029); selecting at least two of the N scene portions to stream to a playback device corresponding to the user including a first scene portion corresponding to the current viewing angle of the user and a second scene portion directly adjacent to the first scene portion (see FIG. 2 may be used to determine where the user is looking. Once that location is known only the specific video data in the user's field of view and a small buffer [reads the claimed invention “adjacent”] around the field of view is delivered via network stream to the user..---paragraph 0022, further, see reduction in resolution for selective parts of the video stream allows users to continue to experience high definition video at the most interesting area [corresponds to the claimed invention current viewing angle] of the video..--paragraph 0029); selecting one of the encoded versions of the first scene portion and one of encoded versions of the second scene portion having a lower bit rate than the selected encoded version of the first scene portion (see high definition video data may only be streamed to 80 degrees of the viewing area, leaving 280 degrees of video data to be streamed in a lower resolution..—paragraph 0029); and streaming the selected encoded version of the scene portion to the playback device (see server may send the highest quality video data to the most watched portions of the video stream and lower quality video data for other portions of the video stream..--paragraph 0029).  
Note: The motivation that was applied to claim 1 above, applies equally as well to claim 1, 3, 11, 13, 17 and 19 as presented blow. 
In regards to claim 3, Banta and Major discloses a method of claim 1, further, Major discloses wherein selecting one of the encoded versions of the first scene portion includes: determining a data rate available for streaming content to the user (see subscriber systems 102 for presentation using at least one of the plurality of different available bitrates..—paragraphs 0057, 0059, 0073), and selecting one of the encoded versions of the second scene portion based on the data rate available for streaming content to the user (see paragraphs 0057, 0059, 0073-0075). 
Claims 11 and 17 lists all similar elements of claim 1, but in system and non-transitory computer readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 11 and 17. Furthermore, Banta discloses a system and non-transitory computer readable storage medium (see fig. 1 and paragraphs 0017, 0033).
.

Claim Rejections - 35 USC § 103
Claims 6-10 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Banta et al. US 2013/0141523 and Major et al. US 2013/0145415 further in view of Jayaram et al. US 2014/0270684.
In regards to claim 6, Banta and Major discloses a method of claim 1, however Banta and Major fails to explicitly disclose but Jayaram discloses further comprising  periodically updating the playback device with a sufficient number of the N scene portions to allow the playback device to fully refresh the 360 degree scene by: identifying scene portions that have not been transmitted to the playback device during a refresh period (see refresh cycle is a periodic set of operations performed by the application at every refresh interval of the display..--paragraph 0038) and transmitting an updated version of the identified scene portions that were not transmitted to the playback device during the refresh period (see each refresh cycle, the application checks the current panoramic camera that needs to be displayed, and then checks for the time stamp to be displayed 110. Using these two pieces of information, the appropriate frame to be displayed is sought from the buffer in memory 112c..--paragraph 0038). 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jayaram into a system of Banta and Major in order periodically updating the playback device, as a result if a problem existed during transmission the video frame at issue can be recovered.

In regards to claim 7, Banta, Major and Jayaram discloses a method of claim 6, furthermore, Jayaram discloses wherein the refresh period is different for different types of scene content (see frame information for appropriate frame to be displayed, considering different frames include different information..--paragraph 0038). 
In regards to claim 8, Banta, Major and Jayaram discloses a method of claim 7, furthermore, Jayaram discloses comprising: selecting the refresh period based on the type of scene content being provided (see frame information for refresh based on different type of frames includes different information…--paragraph 0038). 
In regards to claim 9, Banta, Major and Jayaram discloses a method of claim 7, furthermore, Jayaram discloses wherein selecting refresh period based on the type of scene content being provided includes: selecting a longer refresh period when the scene content being provided corresponds to an outdoor sporting event than when the scene content corresponds to a concert (see For each refresh cycle, the application checks the current panoramic camera information [panoramic camera information defines type of video scene] that needs to be displayed, and then checks for the time stamp to be displayed 110. Using these two pieces of information, the appropriate frame to be displayed is sought from the buffer in memory 112..--paragraph 0038). 
In regards to claim 10, Banta, Major and Jayaram discloses a method of claim 6, furthermore, Jayaram discloses wherein portions of the scene which were updated between periodic updates are omitted [see Patent Application Publication para. 0054 for claim interpretation “omitted”] from portions which are transmitted as part of the step of periodically updating the playback device (see refresh cycle is a periodic set of operations performed by the application at every refresh interval of the display..--paragraph 0038).
Claim 16 lists all similar elements of claim 6, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 16.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DANIEL T TEKLE/Examiner, Art Unit 2481